Citation Nr: 1117719	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-42 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic Type II diabetes mellitus claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) which, in pertinent part, denied service connection for Type II diabetes mellitus claimed as a result of herbicide exposure.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for chronic Type II diabetes mellitus is warranted as he sustained the claimed disorder as the result of his exposure to Agent Orange while performing military duties in Korea near the Demilitarized Zone (DMZ).  In the alternative, the Veteran contends that he initially manifested chronic Type II diabetes mellitus during active service.  In his May 2009 notice of disagreement (NOD), the Veteran indicated that he "gained 63 lbs. while stationed in Korea and I believe this was due to my exposure to Agent Orange and the development of diabetes."  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In his August 2007 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that he had been initially diagnosed with and treated for Type II diabetes mellitus on April 1, 1995.  He did not identify the health care provider who diagnosed and treated his diabetes mellitus.  A January 2009 written statement from L. MacGorman, M.D., conveys that she had initially treated the Veteran for diabetes mellitus on October 6, 2008.  Clinical documentation of the cited treatment is not of record.  There is no indication in the record that the Veteran has received VA treatment for his Type II diabetes mellitus.  The VA should obtain all clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In reviewing the Veteran's service treatment records, the Board notes that the Veteran experienced a significant inservice weight gain.  The report of the Veteran's April 1968 physical examination for service entrance states that he weighed 143 pounds.  The report of his March 1970 physical examination for service separation notes that he reported a recent weight gain.  He was found to weigh 189 pounds.  

The Veteran's service personnel records reflect that he served in the Republic of Korea from June 5, 1969, to April 9, 1970.  He did not serve in the Republic of Vietnam or elsewhere in Southeast Asia.  A March 2009 written statement from the United States Army and Joint Services Records Research Center (JSRRC) (formerly the United States Armed Services Center for Research of Unit Records (USASCRUR)) states that the Veteran served with the Army's 51st Signal Battalion which was based approximately 21 miles from the DMZ.  The unit was noted to have performed no documented duties along the DMZ.  Nevertheless, as the Veteran reports that he was detailed to duties that required him to make deliveries to units along the DMZ, the RO should request his complete official military personnel file.  

The Veteran has not been afforded a VA examination for compensation purposes which addresses the nature and etiology of his Type II diabetes mellitus in general and whether his inservice weight gain represented the initial manifestation of his diabetes mellitus.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action: 

1.  Contact the Veteran and request that he provide information as to all treatment of his chronic Type II diabetes mellitus.  Upon receipt of the requested information and the appropriate releases, then contact L. MacGorman, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran for incorporation into the record.  If such records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Obtain the Veteran's complete official military personnel file and associate it with the claims folder.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of his chronic Type II diabetes mellitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic Type II diabetes mellitus had its onset during active service, is etiologically related to the Veteran's documented in-service weight gain, or is otherwise related to active service.  The examiner must provide a complete rationale for any opinion advanced.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

4.  Then, after undertaking any additional development deemed warranted, readjudicate the Veteran's entitlement to service connection for chronic Type II diabetes mellitus claimed as the result of herbicide exposure.  If the benefit sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the SOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the VA.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

